Motion Granted; Appeal Dismissed and Memorandum Opinion filed January 26,
2012.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-11-01018-CV
                                  ____________

                              YUVAL RAN, Appellant

                                          V.

      ZIMMERMAN, AXELRAD, MEYER, STERN & WISE, P.C., Appellee


                      On Appeal from the 165th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2009-69972


                     MEMORANDUM OPINION

      This is an appeal from a judgment signed November 11, 2011. On January 20,
2012, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                        PER CURIAM

Panel consists of Chief Justice Hedges and Justices Jamison and McCally.